Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of patent 11,032,149. Although the claims at issue are not identical, they are not patentably distinct from each other because the above cited patent anticipate the claims of instant application(see Independent Claims Comparison Table below).

Instant Application 17/308,117
Patent 11,032,149
Claim 1:



creating, by a computing device, a steady state model of a network using a training domain, wherein the training domain comprises a first feature associated with a first measurable property and a second feature associated with a second measurable property different from the first measurable property; monitoring, by the computing device, the network by comparing a current state model to the steady state model; determining, by the computing device, that the first feature is causing the current state model of the network to deviate from the steady state model; determining, by the computing device, whether the first feature is capable of accepting direct feedback; and remediating, by the computing device, the second feature to bring the network into compliance with the steady state model based on a determination that the first feature is not capable of accepting direct 

Claim 1:

 method for managing a first network, the method comprising: 
obtaining, at a first server, one or more features from the first network; classifying and labelling the one or more features obtained from the first network; defining, using the classified and labelled one or more features, a first training domain, wherein the first training domain comprises a first feature associated with a first measurable property and a second feature associated with a second measurable property different from the first measurable property; creating, by the first server, a first steady state model of the first network using, in part, the first training domain; monitoring, by the first server, the first network by comparing a first current state model to the first steady state model; determining that the first feature is causing the first current state model of the first network to deviate from the first steady state model; determining, 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1,8,15.
	For example it failed to teach creating, by a computing device, a steady state model of a network using a training domain, wherein the training domain comprises a first feature associated with a first measurable property and a second feature associated with a second measurable property different from the first measurable property; monitoring, by the computing device, the network by comparing a current state model to the steady state model; determining, by the computing device, that the first feature is causing the current state model of the network to deviate from the steady 
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shah et al (2007/0027593) discloses A system and method for monitoring fuel efficiency of a vehicle is provided. Fuel efficiency of a vehicle may be monitored in real-time using telemetry transmitted from the vehicle. The telemetry may be analyzed in combination with a fuel efficiency model in order to determine whether the real-time fuel 

Wojsznis et al (us 2011/0288660) discloses   batch modeling and analysis system uses a simple and computationally inexpensive technique to align data collected from an on-going, currently running or on-line batch process with a batch model formed for the batch process so as to enable the reliable determination of the current operational state of the on-line batch process with respect to the batch model. This data alignment technique enables further statistical processing techniques, such as projection to latent sources (PLS) and principle component analysis (PCA) techniques, to be applied to the on-line batch data to perform analyses on the quality of the currently running batch. These analyses, in turn, provide useful information to a user, such as a batch operator, that enables the user to determine the quality of the batch at the present time, based on the batch model, and the likelihood that the desired batch output quality metrics will be reached at the end of the batch run.

Mhatre et al (20110113105) discloses is an approach to detect insider threats, by tracking unusual access activity for a specific user or computer with regard to accessing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452